DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on August 25, 2022.

Patent Trial and Appeal Board (PTAB)
	On June 1, 2022, the PTAB rendered its decision affirming the 35 U.S.C. 101 rejection of claims 1-7 and 9-19.  This is the PTAB’s second affirmance in this case.

Response to Arguments
	The Applicant argues that the claims are not directed to an abstract idea.  In response, the Examiner disagrees.
Claim 1 is directed to the abstract idea of minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, computing, and avoiding steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  
Claim 1 falls into the category of fundamental economic practice (minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 13 recites a system for minimizing computations.  Independent claim 13 mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of minimizing computations.  The dependent claims are all directed gathering and analyzing data to compute a margin requirement.
	The additional steps of 
wherein an amount of memory needed to store the plurality of predefined data sets is less than an amount of memory needed to store a pre- defined data set for every unique combination of the plurality of exchange-traded products and/or positions on exchange-traded products, wherein each of the predefined data sets has an associated offset value stored in the memory in association therewith and wherein the creation of each predefined data set requires a first amount of computational effort by the risk processor; wherein computation of offsets for those products and/or positions of the portfolio which are grouped together into a single asset is avoided at the time margin requirement for the portfolio is computed, the second computational effort required by the risk processor to compute the margin requirement therefore being reduced by the first computational efforts previously expended to compute the assigned offset values for each single asset, the second computational effort thereby being less than a third computational effort required to compute the margin requirement based on all of the products and/or positions of the portfolio.

do not add more to the claim to take it out of the realm of abstraction.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, and computing steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-7 and 9-19 are ineligible.
	With regard to the argument pertaining to the dissenting PTAB decision rendered on July 1, 2019, on June 1, 2022, the PTAB rendered its decision affirming the 35 U.S.C. 101 rejection of claims 1-7 and 9-19.
The Applicant argues that present claims are similar to the claims in Enfish.  In response, the Examiner disagrees.  In Enfish, the court identified the specification's teachings and identified features, such as increased flexibility, faster search times, and smaller memory requirements. The Court stated that the claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea.  Here, the Applicant’s specification does not include specific teaching or features other than general purpose computer components.  Therefore, the claims are ineligible.
	With regard to the arguments directed to McRO and Enfish, in FairWarning, the Court further distinguished these cases.  The Court distinguished Electric Power Group, as well.  The Court stated the following:

We have explained that the “realm of abstract ideas” includes “collecting information, including when limited to particular content.” Elec. Power Grp., LLC v. Alstrom S.A., No. 15-1778, 2016 WL 4073318, at *3 (Fed. Cir. Aug. FAIRWARNING IP, 6 LLC v. IATRIC SYSTEMS, INC. 1, 2016) (collecting cases). We have also “treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” Id. And we have found that “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” Id. Here, the claims are directed to a combination of these abstract-idea categories. Specifically, the claims here are directed to collecting and analyzing information to detect misuse and notifying a user when misuse is detected. See id.

The claims in McRO were not directed to an abstract idea, but instead were directed to “a specific asserted improvement in computer animation, i.e., the automatic use of rules of a particular type.” McRO, 2016 WL 4896481, at *8. We explained that “the claimed improvement [was] allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in
animated characters’ that previously could only be produced by human animators.” Id. at *8 (quoting U.S. Patent No. 6,307,576 col. 2 ll. 49–50). The claimed rules in McRO transformed a traditionally subjective process performed by human artists into a mathematically automated process executed on computers. Id. at *8–9. Indeed, Defendants conceded that prior animating processes
were “driven by subjective determinations rather than specific, limited mathematical rules,” such as the mathematical rules articulated in McRO’s claimed method. Id. at *8. Thus, the traditional process and newly claimed method stood in contrast: while both produced a similar result, i.e., realistic animations of facial movements accompanying speech, the two practices produced those results in fundamentally different ways.

Moreover, the claims here are not like those we found patent eligible in Enfish. In that case, we explained that the claims were “specifically directed to a self-referential table for a computer database.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer. Id. at 1336. The claims here, in contrast, are not directed to an improvement in the way
computers operate, nor does FairWarning contend as much. While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). Thus here, as in Electric Power, “the focus of the claims is not on . . . an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Elec. Power, 2016 WL 4073318, at *4.

Therefore, like in FairWarning, the present claims are patent ineligible.    
The Applicant relies on the Federal Circuit’s decision in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014).  In DDR Holdings, the Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257.  The Court when on to state, “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Id.  Therefore, the present claims are not similar to DDR Holdings.
With regard to the arguments pertaining to Berkheimer, the Examiner did not argue that the functions are well-understood, routine, or conventional.  Therefore, Berkheimer is inapplicable.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 9-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. 
Claim 1 is directed to the abstract idea of minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, computing, and avoiding steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  
Claim 1 falls into the category of fundamental economic practice (minimizing computational resources required by a computer implemented risk management system to compute a margin requirement in real time for a portfolio stored in a database).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 13 recites a system for minimizing computations.  Independent claim 13 mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of minimizing computations.  The dependent claims are all directed gathering and analyzing data to compute a margin requirement.
	The additional steps of 
wherein an amount of memory needed to store the plurality of predefined data sets is less than an amount of memory needed to store a pre- defined data set for every unique combination of the plurality of exchange-traded products and/or positions on exchange-traded products, wherein each of the predefined data sets has an associated offset value stored in the memory in association therewith and wherein the creation of each predefined data set requires a first amount of computational effort by the risk processor; wherein computation of offsets for those products and/or positions of the portfolio which are grouped together into a single asset is avoided at the time margin requirement for the portfolio is computed, the second computational effort required by the risk processor to compute the margin requirement therefore being reduced by the first computational efforts previously expended to compute the assigned offset values for each single asset, the second computational effort thereby being less than a third computational effort required to compute the margin requirement based on all of the products and/or positions of the portfolio.

do not add more to the claim to take it out of the realm of abstraction.  Claim 1 recite(s) creating, storing, accessing, determining, grouping, assigning, and computing steps carried out by a risk processor.  The risk processor is a general purpose computer.  (See Spec. ¶ 365).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-7 and 9-19 are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691